DETAILED ACTION
This is an Office action based on application number 16/326,419 filed 19 February 2019, which is a national stage entry of PCT/US17/49969 filed 1 September 2017. Claims 1-7, 9, 11-25, and 26-36 are pending. Claims 3 and 21-33 are withdrawn from consideration due to Applicant’s election. Claims 4-6, 10-12, 22-24, 26-33 are withdrawn from consideration due to Applicant’s election.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 7, 9, 18-20, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire (US Patent Application Publication No. US 2008/0286576 A1) (McGuire) in view of Ho et al. (US Patent Application Publication No. US 2002/0146568 A1) (Ho), Krenceski et al. (US Patent No. 5,268,215) (Krenceski), and Dixon et al. (US Patent Application Publication No. US 2015/0169089 A1) (Dixon).

Regarding instant claims 1-3, McGuire discloses a multi-layer protective sheet comprising a carrier layer; a polyurethane-based topcoat layer; and an adhesive layer (paragraph [0017]). Further, the carrier layer can comprise multiple individual film layers and can be polyurethane-based (paragraph [0018]). Said polyurethane-based top coat layer is construed to meet the claimed second polyurethane layer comprising the outwardly exposed surface, the polyurethane-based carrier layer is construed to meet the claimed first polyurethane layer, and any other of the multiple individual film layers are construed to meet the claimed rigid layer.
	McGuire is silent with regard to the inclusion of tempered glass into any component part of the multi-layer protective sheet necessary for said sheet to adequately perform its intended use. Therefore, the multi-layer protective sheet of McGuire is construed to be essentially free of tempered glass.
	McGuire does not explicitly disclose the claimed self-wetting layer, the first and second adhesive bonding layers, and the coefficient of friction of an outwardly exposed surface.
	However, Krenceski discloses a protective sheet material having a polyurethane-based clear topcoat layer having a coefficient of friction of less than about 0.25 (Claims 1 and 4). Krenceski teaches that mar-resistance is difficult to quantify; however, there exists good correlation between mar-resistance and friction coefficient (col. 14, lines 20-22). Therefore, Krenceski is construed to teach that polyurethane-based topcoats having the prescribed coefficient of friction exhibit mar-resistance.
	Further, Dixon discloses a surface protection film comprising a self-wetting adhesive that allows application of the film to a surface with light or minimal pressure (paragraph [0039]).
	Further, Ho discloses a multi-layered article comprising a polyurethane layer and a second layer of a polymeric composition bonded to the polyurethane layer (Claim 1) that acts as a tie layer to provide a surface to which other materials and layers can be bonded (paragraph [0067]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the adhesive layer adjacent to the carrier layer and opposite from the topcoat layer of McGuire with the self-wetting adhesive of Dixon. The motivation for doing so would have been to allow the application of the film to a substrate with light or minimal pressure.
	Further, it would have been obvious to apply the layer of a polymeric composition of Ho to each polyurethane layer of McGuire, which would necessarily meet the requisite first and second adhesive bonding layers. The motivation for doing so would have been that said polymeric composition acts as a tie layer to provide a surface to which other materials and layer can be bonded.
	Further, it would have been obvious to ensure that the polyurethane-based topcoat layer of McGuire has a coefficient of friction of less than 0.25 as touted by Krenceski. The motivation for doing so would have been that polyurethane-based topcoats having such a coefficient of friction exhibit mar-resistance.
	Therefore, it would have been obvious to combine Dixon, Ho, and Krenceski with McGuire to obtain the invention as specified by the instant claims.

Regarding instant claims 7 and 34, McGuire further discloses that the carrier layer, which is inclusive of the first polyurethane layer, has thickness of about 5 to about 1,250 µm (paragraph [0048]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. While McGuire’s disclosure is for the entire carrier layer, the thickness of the individual polyurethane layer or multiple polyurethane layers making up one entire polyurethane-based layer must be within the claimed range.

Regarding instant claim 9, McGuire further discloses that the topcoat layer has a thickness of 1 micron to about 125 micron (paragraph [0038]), which is construed to meet the requisite second polyurethane layer; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claims 18-19, McGuire teaches that the thickness of the carrier layer is about 5 to about 1,250 µm; the thickness of the topcoat layer is 1 micron to about 125 micron, and the thickness of the adhesive layer is about 5 micron to 150 micron (paragraphs [0038; 0048; 0053]) wherein the sum total is construed to be the total thickness of the protective sheet; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 20, McGuire does not explicitly disclose that the claimed protective sheet is thermoformable, which is construed to be a latent property of the claimed structure and composition. However, since the prior art combination encompasses an embodiment that is substantially identical to that of the claims, as outlined above, one of ordinary skill in the art would readily conclude that such an encompassed embodiment must have the same properties as that of the claims (i.e., being thermoformable). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Claims 13-17 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire in view of Krenceski, Dixon, and Ho as applied to claim 1 above, and further in view of Rukavina et al. (US Patent Application Publication No. US 2007/0149479 A1) (Rukavina).

Regarding instant claims 13-16, McGuire in view of Krenceski, Dixon, and Ho discloses the multi-layer protective sheet as cited in rejection of claim 1 above.
	McGuire in view of Krenceski, Dixon, and Ho does not explicitly disclose the specific temperature of peak tan delta and glass transition temperature of each polyurethane layer.
	However, Rukavina discloses polyurethanes used to form articles having good impact resistance or flexibility, high impact strength, high tensile strength resistance to heat distortion, good hardness, good solvent resistance, good clarity or transparency, high light transmittance, low haze, good weatherability, good energy-absorption, good moisture stability, good ultraviolet stability, and/or good ballistics resistance (paragraph [0772]). Rukavina provides evidence of an exemplary composition having a peak Tan Delta at 71.46ºC (FIG. 16); furthermore, Rukavina discloses that the glass transition temperature is the temperature at which the peak Tan Delta occurs (paragraph [0864]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to select polyurethanes having a peak Tan Delta temperature/glass transition temperature as set forth by Rukavina to produce the polyurethane layers of the sheet material of McGuire. The motivation for doing so would have been that such polyurethanes exhibit a number of beneficial properties.
	Therefore, it would have been obvious to combine Rukavina with McGuire in view of Krenceski, Dixon, and Ho to obtain the invention as specified by the instant claims.

Regarding instant claim 17, McGuire in view of Krenceski, Dixon, and Ho discloses the multi-layer protective sheet as cited in rejection of claim 1 above.
	McGuire in view of Krenceski, Dixon, and Ho does not explicitly disclose the glass transition temperature of one layer relative to the other.
	However, Rukavina discloses polyurethanes used to form articles having good impact resistance or flexibility, high impact strength, high tensile strength, resistance to heat distortion, good hardness, high Young’s modulus, good solvent resistance, good clarity or transparency, high light transmittance, low haze, good weatherability, good energy absorption, good moisture stability, good ultraviolet stability, and/or good ballistics resistance (paragraph [0772]). Rukavina further discloses that the maximum in loss modulus is termed the tan delta value, and is the maximum in internal friction or viscous energy dissipation (paragraph [0349]); furthermore, Rukavina discloses that the glass transition temperature is the temperature at which the peak Tan Delta occurs (paragraph [0864]). Rukavina discloses the polyurethanes are made into sheets and laminated with different layers having a different modulus (paragraph [0786]).
	Since the instant specification is silent to unexpected results, the specific max loss modulus/tan delta/glass temperature of each polyurethane layer is not considered to confer patentability to the claims. As the energy absorption/dissipation of the individual polyurethane layers is a variable that can be modified, among others, by adjusting max loss modulus/max tan delta/glass transition temperature through the selection of a specific composition, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the max loss modulus/max tan delta/glass transition temperature in the prior art combination to obtain the desired energy absorption/dissipation properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to optimize the glass transition temperature of each polyurethane layer of McGuire in view of Krenceski, Dixon, and Ho as obviated by Rukavina. The motivation for doing so would have been to optimize the energy absorption/dissipation properties of each layer, and, ultimately, the energy absorption/dissipation properties of the entire laminated structure.
	Therefore, it would have been obvious to combine Rukavina with McGuire in view of Krenceski, Dixon, and Ho to obtain the invention as specified by the instant claim.

Regarding instant claims 35-36, McGuire in view of Krenceski, Dixon, and Ho discloses the multi-layer protective sheet as cited in rejection of claim 1 above.
	Ho further discloses a multilayered article comprising a layer of a thermoset polyurethane (Claim 1). Ho teaches that thermoset polyurethane layers are desirable as protective for use as protective layers on substrates because they are durable and can provide desirable aesthetic value (paragraphs [0002-0003]).
	Further, Ho discloses the use of a second polymer composition comprising a cross-linking agent applied to the thermoset polyurethane layer (Claim 1). Ho teaches that the cross-linking agent reacts with available isocyanate layers in the polyurethane layer to enhance the bond between the layers (paragraph [0009]). The reaction of the cross-linking agent with the polyurethane layer is construed to form a crosslinked polyurethane layer as required by the claim.
	McGuire in view of Krenceski, Dixon, and Ho does not explicitly disclose the modulus of the polyurethane layers or that the polyurethane layers are web-polymerized.
	However, Rukavina discloses polyurethanes used to for articles having good impact resistance or flexibility, high impact strength, high tensile strength, resistance to heat distortion, good hardness, good solvent resistance, good clarity or transparency, high light transmittance, low haze, good weatherability, good moisture stability, and good ultraviolet stability (paragraph [0772]). Rukavina discloses that said polyurethanes are thermoset (paragraph [1066]), wherein Rukavina defines a thermoset polymer as one that has been crosslinked such that the polymer does not melt upon application of heat and is generally insoluble in solvents (paragraph [0340]). Rukavina further illustrates that the polyurethanes according to the invention have storage modulus values in the MPa range (see, e.g., FIG. 2).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to produce at least one of the polyurethane layers of McGuire from a thermoset and crosslinked polyurethane as touted by Ho and Rukavina. The motivation for doing so would have been that such polyurethanes exhibit a number of beneficial properties.
	The terms “high modulus” and “super high modulus” are relative terms, and the storage modulus in the MPa range are construed to meet the claimed relative terms.
	The term  “web-polymerized” is construed to be a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.
	Therefore, it would have been obvious to combine Rukavina with McGuire in view of Krenceski, Dixon, and Ho to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s arguments, the grounds of rejection are maintained because Applicant’s arguments are unpersuasive.
Applicant first traverses the reliance on the McGuire reference. Specifically, Applicant states that McGuire is drawn to multilayer protective sheets that are extensible. In contrast, Applicant contends that their invention is directed to “alternative screen protector assemblies having not only glass-like properties, but also flexural integrity associated with convention screen protectors based on polymeric films”.
	Applicant’s argument is unpersuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the glass-like properties and flexural integrity) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Furthermore, Ho teaches that those multilayered articles comprising at least one thermoset polyurethane layer are capable of exhibiting flexibility and extensibility (paragraph [0062]). Therefore, there exists motivation in the prior art to form extensible multilayered articles using thermoset polyurethane layers for their touted properties inclusive of, at least, durability.
	Applicant further traverses the thickness limitation of the claims. Specifically, Applicant points out that each layer “n” McGuire can be as thin as about 5 microns and up to about 50 microns in thickness. Applicant relies upon the same argument with regard to dependent claim 7.
	Applicant’s argument is unpersuasive. As cited above, McGuire teaches that the carrier layer can comprise any number of layers provided that the carrier layer, as a whole, has a thickness of about 5 to about 1,250 µm. Therefore, McGuire encompasses an embodiment wherein several adjacent polyurethane layers in a carrier layer can make up what can be construed to be one overall polyurethane-based carrier layer, wherein the thickness of such a layer falls within the overall thickness of the claimed carrier layer.
	Applicant further contends that Ho fails to teach or suggest the first and second adhesive bonding layers of the claimed structure. Applicant argues that Ho teaches that the second layer bonded to the first polyurethane layer will not function adhesively when applied to a fully cured thermoset polyurethane layer.
	Applicant’s argument is unpersuasive. McGuire teaches that an encompassed embodiment of their invention comprises an uncrosslinked, polyurethane-based topcoat layer and carrier layer (paragraph [0017; 0020]). Therefore, the polyurethane layers of McGuire are necessarily receptible to the second polymeric layers of Ho, which comprise a crosslinker, in order to form primer layers that enhance the bond between the polyurethane layers and subsequent layers. Further, as stipulated by Ho, the polyurethane layers would necessarily benefit from a crosslinking reaction between the uncrosslinked polyurethane and the second polymer layer comprising a crosslinking agent to beneficially form a thermoset polyurethane layer that exhibits some level of extensibility.
	Finally, Applicant traverses the reliance on the Krenceski reference to disclose the claimed coefficient of friction. Specifically, Applicant argues that Krenceski requires a crosslinkable clearcoat composition, whereas McGuire discloses that the topcoat is uncrosslinked.
	Applicant’s argument is unpersuasive. First, Krenceski is relied upon to disclose teach one of ordinary skill in the art to control the coefficient of friction of the topcoat polyurethane layer to provide the beneficial mar-resistance. Applicant has not persuasively shown that obtaining such a coefficient of friction is only possible through the crosslinking of the polyurethane topcoat. Further, while McGuire discloses an uncrosslinked polyurethane topcoat layer, such an embodiment is an alternative, even if preferred embodiment (see paragraph [0017] of McGuire), and such alternative or preferred embodiments do not constitute a teaching away of the broader disclosure of any polyurethane-based topcoat layer. See MPEP §2123(II). Further, the prior art combination discloses that a polyurethane topcoat may be crosslinked with a polymer layer containing a crosslinking agent to for a primer layer on said polyurethane topcoat layer in order to form an extensible, multilayer sheet that also benefits from the use of a thermoset polyurethane layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        10/13/2022